Citation Nr: 0120946	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an effective date earlier than August 14, 
1996, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from May 1973 to 
April 1975.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a July 1999 rating decision that denied 
the benefit sought on appeal.  The veteran timely perfected 
an appeal on this issue.


FINDINGS OF FACT

1.  The veteran filed claims for increased ratings for his 
service-connected low back and right knee conditions and for 
service connection for a neck disability, claimed as 
secondary to the service-connected low back condition, on 
January 28, 1991.  

2.  Effective January 28, 1991, the veteran has been assigned 
a 60 percent rating for service-connected postoperative disc 
herniation of L5-S1; a 20 percent rating for service-
connected post-traumatic arthritis of the cervical spine; a 
10 percent rating for service-connected left knee 
instability; and a 10 percent rating for service-connected 
chondromalacia of the right patella; for a combined 
evaluation of 70 percent.  

3.  The earliest possible indication of record that the 
veteran may be unable to work due to his service-connected 
back condition was a May 1996 statement, filed by the 
veteran's representative on May 17, 1996, to the effect that 
the veteran had ceased working on March 29, 1996 due to 
disability, along with an April 1996 notation by a private 
doctor indicating that the veteran currently unable to work 
because of his back problems; in June and July 1996 
statements, the veteran's treatment physician confirmed that 
he was unemployable due to his back.  

4.  The veteran filed a formal claim for a total rating based 
on individual unemployability due to service-connected 
disability on April 29, 1997.



CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for assignment of an effective date of 
May 17, 1996, for the award of a total rating based on 
individual unemployability due to service-connected 
disability, are met.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. §§ 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In an August 1975 decision, the RO granted service connection 
for chronic lumbosacral strain and chondromalacia of the 
right patella, and assigned each disability a 10 percent 
rating effective from separation from service.  

On January 28, 1991, the veteran applied for increased 
ratings for his service-connected low back and right knee 
conditions and for service connection for a neck disability, 
as secondary to the service-connected low back condition.  

A VA outpatient treatment record dated in January 1991, 
reflects that the veteran complained of a two-month history 
of progressive neck pain radiating down his left arm 
accompanied by intermittent paresthesias.  Physical 
examination revealed that the veteran was morbidly obese.  He 
had full range of motion of the neck with pain on rotation to 
the left.  No diagnosis, assessment or impression was 
provided.  A January 1991 outpatient treatment record also 
shows that the veteran complained of paresthesias radiating 
down the lateral portion of his left leg to the knee with 
prolonged standing.  There was no diagnosis, impression or 
assessment made at this time.

VA outpatient treatment records show that in March 1991 he 
was seen for a neurologic consultation, wherein he complained 
of paresthesia in the fourth and fifth fingers of his left 
hand along with weakness.  The impression was of 
radiculopathy.  An August 1991 treatment record reflects 
complaints consistent with paresthesias and decreased 
strength in the left hand.  The he assessment was of a 
sensory deficit of the ulnar distribution of the left upper 
extremity with an otherwise normal electromyography (EMG).  
The diagnosis still needed to be verified.  An October 1991 
record showed no electromyographic evidence of cervical 
radiculopathy. 

A VA examination was conducted in December 1991.  The veteran 
was noted to have been 5' 8" and weighed 334 pounds, down 
from 400 pounds.  He reported that in service he participated 
in a hand-to-hand combat exercise, was flipped over, and 
landed on his head and neck, injuring his neck.  He said that 
at the time he had been diagnosed as having a "sprain or a 
strain," and was given a cervical collar and some 
medication.  He reported having pain in the neck area ever 
since the injury.  In November 1990, however, the pain began 
to intensify and began to be accompanied by paresthesia and 
numbness in both hands.  He said that he had been followed 
steadily in the VA neurology clinic, where an X-ray showed 
the presence of osteophytes in the fifth and sixth cervical 
vertebrae with some spinal involvement.  An EMG and a nerve 
conduction study (NCS) performed in November 1990 failed to 
confirm nerve damage.  The diagnosis given by the examiner 
was old injury to the cervical spine with post- traumatic 
osteophytes at the fifth and sixth cervical vertebrae with 
bilateral sensory radiculopathy and painful, limited motion.  
Examination of the neck noted that all movements were limited 
due to pain.  Numbness in both hands was noted.  No motor 
weakness or muscle atrophy was found.  Tenderness in the 
lumbosacral spine was noted.  There was no radiation of pain 
in the lower extremities.  The right knee had full range of 
motion and was stable.  The diagnoses were old injury to the 
cervical spine with post-traumatic osteophytes at C5, C6 
levels with bilateral sensory radiculopathy with painful 
limited motion; post-traumatic chondromalacia of the right 
knee patella; and post-traumatic chronic lumbosacral strain, 
unchanged.  

A July 1992 record shows complaints of pain and numbness in 
the right arm and leg.  A diagnosis of degenerative joint 
disease of the cervical spine was given, based on a January 
1991 X-ray report showing osteophyte at the fifth and sixth 
cervical vertebrae as well as moderate intrusion into the 
fifth and sixth cervical vertebrae by osteophytes on the left 
side.  A September 1992 CT scan, however, showed an 
essentially negative cervical spine. 

A September 1992 record of a VA neurological consultation 
shows that the veteran complained at this time of a stiff, 
sore back.  There had been a recent exacerbation of low back 
pain with radicular signs but the cause was not determined.  
The he pain radiated out in a symmetrical fashion from the 
low back to the left leg and thigh and then to the right leg 
and thigh.  Both lower extremities then would become weak.  
The assessment was chronic low back pain, and the veteran was 
felt to be a questionable rehabilitation candidate.

In October 1992, the veteran submitted a statement.  He said 
that since 1975, his service-connected right knee and low 
back disabilities had forced him to rely on his left leg for 
better support and that this placed more strain on the left 
leg.  Since the spring of 1994 he had complained of problems 
with both legs but medical providers had ignored his left 
side.  He noted that a September 1991 VA X-ray report showed 
that he had degenerative joint disease in both knees.  He 
said that his physical therapist had told him that his low 
back disability put pressure on the nerves in his lower back 
and this in turn had a direct effect on the left leg.  An 
October 1992 treatment record reflects that the veteran 
complained of continuous neck pain.  The diagnostic 
impression was of degenerative joint disease of the cervical 
spine. 

An April 1993 VA progress note reveals that the veteran 
complained of low back pain with radiation down the legs of 
two years duration.  A diagnosis of chronic low back pain, 
rule out lower extremity radiation was given.  A May 1993 
progress note indicated that the veteran's motor nerves of 
the lower extremities were intact, and that the sensory 
nerves were hypesthetic in both thighs.  A diagnosis of 
chronic low back pain, mechanical; low suspicion of 
radiculopathy.  Electrodiagnostic test conducted in June 1993 
found no evidence of radiculopathy.  A diagnosis of chronic 
low back pain most likely dysfunctional was given.  

A VA joints examination was conducted in November 1993.  The 
veteran complained of chronic neck pain with numbness in both 
hands, low back pain with numbness in the lower extremities, 
and right knee pain, especially when going down stairs.  He 
also stated that he was attempting to walk 45 minutes a day 
to lose weight.  Examination of the back noted pain on 
extension of the low back.  No atrophy, or sensory or 
reflexic changes were noted.  The diagnoses were chronic 
lumbar sprain and right chondromalacia of the knee.

A hearing before a hearing officer at the RO was conducted in 
May 1994.  The veteran stated that his service-connected 
disabilities made it very difficult to perform his duties as 
a supply clerk.  

In a Social Security Administration (SSA) disability report 
dated in May 1995, the veteran stated that he had to stop 
working in September 1994 due to disability.  He also stated 
that he worked as a warehouseman from November 1976 to April 
1988 at $9.50 per hour; as a handyman from April 1988 to 
April 1994 at $10.00 per hour; and as supply clerk from April 
1994 to September 1994 at $9.05 per hour.  The veteran stated 
that he worked all these jobs five days per week, and that he 
was laid off from his latest job.  The SSA subsequently 
determined that the veteran was totally disabled for SSA 
purposes as of September 22, 1994.  That determination was 
based on the veteran's obesity, primarily, and osteoarthrosis 
and allied disorders, secondarily.  In a subsequent work 
activity report, the veteran noted that he worked as a 
janitor from May 23, 1995, to June 1, 1995, seven days a week 
for four hours per day.  He stated that he made $4.25 per 
hour, and had to quit because he could not do the work.  

A report of a disability examination performed by Kenneth 
Fish, D.O. for Social Security disability benefits purposes 
in July 1995.  The examiner's assessment was of cervical 
spine pain with radiculopathy, although he recommended that 
further studies be accomplished.  The assessment was low back 
pain with radiculopathy with CT scan evidence of 
neuroforaminal encroachment in the L5-S1 vertebrae.  This 
neurological impingement was worse on the right side than on 
the left side.  Also included was a letter from Daniel T. 
Root, M.D., who identified himself as the veteran's family 
physician.  Dr. Root said that the veteran had requested his 
impressions concerning his disability situation.  Dr. Root 
indicated that he reviewed the veteran's medical history 
including a CT scan done in April 1995, a VAMC report done in 
June 1995, a neck X-ray done in 1973 and Dr. Fish's report 
dated in July 1995.  From this Dr. Root found a medical 
history of back and neck injuries in 1973.  The medical 
evaluation at that time showed a lot of soft tissue damage.  
There had been neck pain since.  Dr. Root supported a 
diagnosis of marked osteoarthritis of the cervical spine with 
osteophyte formation, with facet joint hypertrophy and 
arthritis with disc bulging, all of which contributed to 
nerve root entrapment in the cervical spine.  Dr. Root also 
stated that that the veteran has marked osteoarthritis of the 
lumbar spine with osteophyte formation, facet joint 
hypertrophy and disc bulging, all of which contributed to 
nerve root entrapment in the lumbar spine.  Dr. Root felt 
that the veteran's symptoms were not consistent with chronic 
lumbosacral strain but much more consistent with a diagnosis 
of intervertebral disc syndrome and facet arthropathy 
syndrome with secondary nerve entrapment.  He felt certain 
that the veteran had low back radiculopathy.

In January 1996, the RO received a letter from Bruce J. 
Ebbels, M.D.  Dr. Ebbels said that the veteran suffered from 
severe osteoarthritis of the spine, including the cervical 
spine.  A January 1996 VA letter indicated that the veteran 
suffered from severe osteoarthritis of the spine and should 
not be on his feet for periods exceeding one half hour and 
should no lift any weight beyond ten pounds.  

An employee functional evaluation form dated in February 1996 
noted that the veteran could sit for eight hours and stand 
and walk for three hours each.  The veteran could also lift 
and carry up to ten pounds.  

In conjunction with the veteran's claim for service 
connection for "back" (cervical spine) disability, in May 
1996, his representative submitted various private medical 
treatment records, to include an April 1996 private medical 
treatment note, signed by Dr. Root, indicating that the 
veteran "is currently unable to work because of his back 
problems, and will be unable to work at least until he sees 
Dr. Krawchenko for further evaluation."  In a VA Form 21-
4138 accompanying the submitted documents, the veteran's 
representative indicated that he was currently on disability 
leave from his job as of March 29, 1996.  

In June 1996, the veteran underwent a right L5-S1 lumbar 
laminectomy.  Prior to surgery, intractable severe right 
lumbar radiculopathy, large disc herniation, L5-S1, and 
lumbar spinal stenosis and osteophyte spur with foraminal 
stenosis, right L5-S1, was diagnosed.  In private medical 
note dated in June 1996, John Krawchenko, M.D., stated that 
the veteran was totally disabled from any employment due to 
his low back condition.  

In July 1996, the veteran underwent another VA compensation 
and pension examination.  The examiner noted that the 
veteran's claims file was not available to him.  The veteran 
related the history of his injury in military service, and 
his history of substantial post-injury neck discomfort.  
There had not been arm paresthesia or a lack of upper 
extremity motor control.  He reported treatment with a 
cervical collar and pain medications, as well as having been 
placed on limited duty.  The examiner noted that a September 
1992 CT scan showed no evidence of severe degenerative 
changes, significant spinal stenosis or narrowing of the 
neural foramina.  There were very mild degenerative changes 
at the fifth and sixth cervical vertebrae with borderline 
stenosis.  The cervical spine at the time of the examination 
had limited active range of motion in all directions without 
any neurological compromise.  By history and by recent 
radiographic evidence, the examiner said that he would not 
ascribe the current neck difficulty to an original posterior 
neck strain in the military.

In August 1996, the veteran's representative submitted 
various documents in support of the various claims identified 
as then pending, to include a claim for an increase for a 
service-connected back condition, and claim for service 
connection for disabilities of the cervical spine.  This 
evidence consisted of a July statement from Dr. Krawchenko, 
offering further opinion that the veteran was unable to work 
due to his back, and a copy of the July 1996 VA examination. 

In September 1996 addendum to the July 1996 VA examination 
report, the examiner expressed his opinion that the veteran's 
L5-S1 disc herniation might have been a direct sequela of his 
previously noted lumbar strain.  He said that the lumbar 
strain might have led to an annular tear of the disc leading 
to the herniation.

An April 1997 rating decision granted an increased rating, to 
60 percent, for the veteran's service-connected postoperative 
disc herniation of L5-S1; granted service connection and 
assigned a 10 percent rating for left knee instability; and 
continued the 10 percent rating for a right knee condition; 
the combined rating was increased to increased to 70 percent, 
effective June 7, 1991.  The RO also then assigned a 
temporary total evaluation for the veteran's back surgery and 
convalescence from June 18, 1996, and October 1, 1996, and 
denied the veteran's claim for service connection for post-
traumatic arthritis of the spine.  A September 1997 decision 
corrected the assigned effective date for grant of service 
connection and increased ratings to January 28, 1991. 

In April 1997, the veteran filed a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, also dated in April 1997.  At that time, the 
veteran indicated that he had worked as a warehouse helper 
from August 4, 1995, to March 29, 1996, and that his highest 
gross earnings was $1650 per month.  At that time, the 
veteran also submitted a January 1992 letter from the State 
Civil Service Office pertaining to an application for a 
Correction Officer Trainee; various letters dated between 
1992 and 1997 concerning denials of applications for 
employment; and copy of a February 1997 Rehabilitation Plan 
concerning the veteran.  

In a Statement in Support of Claim, received in June 1997, 
the veteran stated that the last time he was employed in a 
salaried position was on March 29, 1996.  He stated that he 
could no longer work due to his service-connected 
disabilities.  

Following an appeal of, inter alia, the denial of service 
connection for post-traumatic arthritis, in January 1999, the 
Board determined that, with resolution of reasonable doubt in 
the veteran's favor, the criteria for service connection for 
that disability were met.  A February 1999 rating decision 
implemented the Board of Veterans' Appeals s decision, 
granting service connection and assigning an initial 10 
percent evaluation for post-traumatic arthritis of the 
cervical spine, effective January 28, 1991.

In a July 1999 rating decision, the RO, inter alia, granted 
an increased rating, to 20 percent, for the veteran's 
service-connected post-traumatic arthritis of the cervical 
spine, effective January 28, 1991; and granted a total 
disability rating based on individual unemployability due to 
service-connected disability, effective August 14, 1996.  In 
the November 1999 Statement of the Case furnished in response 
to the veteran's Notice of Disagreement with the assigned 
effective date for the total rating, the RO indicated only 
that August 14, 1996 was the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred. 

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision, 
as well as the statement of the case (SOC), informed the 
appellant of the evidence needed to substantiate his claim.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision and 
statement of the case sent to the appellant informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The issue does not 
involve current disability, and, as such, a current 
examination or additional current medical records would be of 
no probative value in this case.  

Hence, under the circumstances of this case, the Board finds 
that a remand for consideration of the change in law would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided

The law governing assignment of effective dates provides 
that, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  See 38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  In 
the case of disability compensation, the effective date of 
the award for increase is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In this case, the veteran contends that the effective date of 
the award of his total rating based on individual 
unemployability should be January 28, 1991, the date upon 
which he filed claims for increased ratings for his service-
connected low back and right knee conditions and for service 
connection for a neck disability, as secondary to the 
service-connected low back condition.  

The Board acknowledges that a claim for an increased rating 
could potentially be a claim for a total rating.  See Norris 
v. West, 12 Vet. App. 413, 418 (1999).  However, such a claim 
can only reasonably raise an informal claim for a total 
rating for compensation purposes if the evidence then of 
record (or within VA's control) showed that the veteran was 
unable to secure a substantially gainful occupation as a 
result of service-connected disability.  Id.  

As indicated above, as a result of various rating actions, 
effective June 28, 1991, the veteran has been assigned a 60 
percent rating for service-connected postoperative disc 
herniation of L5-S1; a 20 percent rating for service-
connected post-traumatic arthritis; a 10 percent rating for 
service-connected left knee instability; and a 10 percent 
rating for service-connected chondromalacia of the right 
patella; for a combined evaluation of 70 percent.  With a 
single disability rated as 60 percent disabling, and a 
combined evaluation of 70 percent for all the veteran's 
service-connected disabilities, the veteran at least met the 
schedular criteria for consideration of a total rating based 
on individual unemployability from January 28, 1991.  See 
38 C.F.R. § 4.16 (2000).  

Significantly, however, and despite the veteran's assertions 
to the contrary, there was then no evidence of record 
establishing that the veteran was then unable to secure or 
follow a substantially gainful occupation as the result of 
service-connected disability, without regard to advancing 
age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  On the 
contrary, the evidence shows that, although the veteran's 
service-connected low back disorder resulted in significant 
impairment and that he was undoubtedly further impaired by 
additional service-connected disability affecting the knees 
and cervical spine, the veteran, in fact, continued to work 
for several years thereafter.  While the veteran has argued 
that his employment was not then "gainful," a substantially 
gainful occupation is defined as work which is more than 
marginal, that permits the individual to earn a "living 
wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In 
this case, the veteran clearly earned wages for his 
employment up through March 29, 1996, and there has been no 
assertion or showing that, on or before January 28, 1991, 
such employement was "marginal" (e.g., that the veteran was 
only able to continue working because he was granted special 
concessions because of his service-connected disabilities).   

As the evidence of record (or within VA's control) on January 
28, 1991, did not establish that, as of that date, the 
veteran was unable to obtain or retain substantially gainful 
employment, the claims for an increase filed on that date 
cannot be construed as a claim for a total rating based on 
individual unemployability due to service-connected 
disability.  

In this case, the earliest indication that the veteran may be 
unable to work due to his service-connected back condition 
was the May 1996 statement, filed by the veteran's 
representative on May 17, 1996, that the veteran had ceased 
working on March 29, 1996, accompanied by the April 1996 
notation by Dr. Root indicating that the veteran was unable 
to work until he saw Dr. Krawchenko (who, in July 1996, 
confirmed that the veteran was unemployable) due to his back.  
That evidence was submitted in support of the veteran's claim 
for service connection for cervical spine disability.  
(Parenthetically, the Board notes that the May 1995 SSA 
determination and supporting documents were received on May 
28, 1996, and do not support any conclusion that the veteran 
was, at the time of the May 1995 determination or the 
September 1994 effective date for the award of benefits, 
rendered unemployable-even by SSA standards-solely as a 
result of his service-connected disabilities.).  

In his informal hearing presentation, the veteran's 
respresentative essentially urges that evidence received 
prior to August 14, 1996 (presumably, the evidence received 
as early as May 1996), should be treated as an informal claim 
for a total rating, pursuant to 38 C.F.R. § 3.155(a) (2000)).  
The Board agrees.  While it is arguable as to whether the May 
1996 statement from the veteran's representative clearly 
indicated that the veteran was then seeking a total rating 
based on individual unemployability, the evidence then 
submitted indicated that the veteran's back rendered him 
unemployable, and the veteran filed a formal claim for 
unemployability benefits in April 1997, within a year of the 
May 17, 1996, filing.  See 38 C.F.R. § 3.155(a) (indicating 
that if a formal claim for the benefit sought is filed within 
one of the date of an informal claim, it will be considered 
filed as of the date of receipt of the informal claim).  

Thus, resolving all reasonable doubt in the veteran's favor 
(see Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991)), the 
Board finds that May 17, 1996 can be construed as either the 
date of an informal claim for unemployability benefits, 
preceding the date of a formal claim filed within one year 
(pursuant to 38 C.F.R. § 3.155(a)), or the earliest date upon 
which it was factually ascertainable that an increase in 
disability had occurred, preceding the date of a formal claim 
filed within one year (pursuant to 38 C.F.R. § 3.400(o)(2)).  
Under either scenario, the Board concludes that the criteria 
for assignment of an effective date of May 17, 1996, for the 
award of a total rating based on individual unemployability 
due to service-connected disability, are met.  



ORDER

An effective date of May 17, 1996, for the award of a total 
rating based on individual unemployability due to service-
connected disability is granted, subject to the laws and 
regulations governing the payment of VA monetary benefits.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals


 

